Title: To Thomas Jefferson from John Hughes, 10 January 1802
From: Hughes, John
To: Jefferson, Thomas


          
            Sir
            S:C: Columbia 10th Jany 1802
          
          The Idea of a Peace in Europe seems to be here generally believed, as certain, and has been a ground of some Debates in our National Councill—I hope that you will not be off your Guard—by this delusive Expectation—As a Man of Extensive Information, you can be no Stranger to the Views of the fell Agitators concerned in the present bloody Drama—
          I do not doubt your Integrity, or Capacity—As a Man you cannot see every where. therefore in your Collection of Information, must have it, in many instances from Others—A Moderate share of political foresight induces me to disregard the protestations of Men blackned with so many Crimes—there is no sincerity in their Professions, inured to Wickedness, they are not to be trusted—As Experience will soon Demonstrate,—It is declared by unquestionable Authority, That a Universal Revolution must ensue, And a New Order of things take Place under divine Direction. Experience of human Goverment has, as yet, produced nothing permanently Safe; you have seen the Risque of loosing all in a few Years, which Virtuos Energy had long laboured to Produce—When the foul Pages of Ancient & Modern History are justly appreciated and Truth is discovered—What a lowring Horrison Astonishes the Daring reformer! As Brissot justly observes, there is something more necessary, than human Effort to Conduct the Enterprise, and Sustain the Adventurer—I know you to be more Manly than to reject the well meant Endeavours of an Individual, however humble his Station—I therefore take the Liberty of reccommendg to your perusal 2 Vols. of the Worlds Doom, I am certain you will agree with me in Opinion, That Richard Brothers has displayed more sanity of Judgement, then the British Administration; who indecently rejected his salutary warning—Your unfortunate Predecessor has in my Opinion, involved us, as a People in National Guilt, by his hostility to France. It remains for you as our Chief to attone, by avoiding an Evil of Such Magnitude—To be frank with you, I advise you to prepare promptly for War with England—It is not in your Power, or the Wisdom of Congress to put it by, the principal purpost of this Letter to you, has been to suggest to your Consideration; the Condition of Prisoners of War—and to induce to attempt a revisal of the laws. to aliviate the Oppressions of those innocent Sufferers—It is against the Goverment, and not the People, that War should operate—the Atrocious Goverment of England has already alienated the Affections of her best Men. At the begining of our Revolution, the Pride, and Ferocity of the british Soldiery was urged to heights, which were only surpressed by threats of retaliation, and favorable resistance—But the Seamen of Britain were generally well disposed to America, especially at the commencement, when their Wages, Ventures &c were paid out of the Sale of the Prizes taken Unfortunately, this just, and truely Politick conduct was lost Sight of in the Progression of the War. Sir I would advise you to pay attention to this Important Subject, Britains Wealth may buy Men. her Arrogance cannot ensure affection, and I trust no cruel Example of hers or any other Nation will ever induce the United States of America to deviate, from the Cause of humanity or from setting so laudable an Example to a barbarous Æra I trust on reflection She will consider the Cause of the Stranger & not, vex, or Oppress him—It has been generally thought in Europe that America was the Common Asylum of those who wished to become Inhabitants—I think that sacred Writ warrants my considering the whole Globe as a common Right of Inheritance. Honest Legislators may easily prevent Foreigners from any Dangerous interference in a Goverment. It is the Monied Agents of dishonest Goverments who are Dangerous to the repose of every People—It is Mammon—the Idol worshiped by Europe and most of America, that wars with the Rights of Man and usurpes the Adoration, alone due to the Father of Mankind  May, he who gives liberally and upbraids not, bestow on you, every thing needfull, to assist you in your Important Station  Is the wish of him who is
          yours with Esteem
          
            John Hughes
          
         